      Case 1:20-cv-05927-RMB-KMW Document 30 Filed 01/25/21 Page 1 of 2 PageID: 1367


                         CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                   COUNSELLORS AT LAW
                                                                        _____________

                                                                                            PETER G. STEWART
CHARLES C. CARELLA                   JAMES T. BYERS              5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
JAN ALAN BRODY                      ONALD F. MICELI                                         FRANCIS C. HAND                        MEGAN A. NATALE
                                                                ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JOHN M. AGNELLO                     CARL R. WOODWARD, III                                                                          CHRISTOPHER J. BUGGY
CHARLES M. CARELLA                   MELISSA E. FLAX
                                                                  PHONE (973) 994-1700      JAMES A. O’BRIEN III**                 JOHN V. KELLY III
JAMES E. CECCHI                      DAVID G. GILFILLAN             FAX (973) 994-1744      JOHN G. ESMERADO                       JOHN P. PETROZZINO
                                     G. GLENNON TROUBLEFIELD       www.carellabyrne.com     GREGORY G. MAROTTA                     CHIRALI V. PATEL
JAMES D. CECCHI (1933-1995)          BRIAN H. FENLON                                        STEVEN G. TYSON                        KENNETH D. McPHERSON
JOHN G. GILFILLAN III (1936-2008)    LINDSEY H. TAYLOR
ELLIOT M. OLSTEIN (1939-2014)                                                               OF COUNSEL
                                     CAROLINE F. BARTLETT
BRENDAN T. BYRNE (1924-2018 )        ZACHARY S. BOWER+
                                                                                            *CERTIFIED BY THE SUPREME COURT OF
                                     DONALD A. ECKLUND                                      NEW JERSEY AS A CIVIL TRIAL ATTORNEY
                                     CHRISTOPHER H. WESTRICK*
                                     MICHAEL CROSS
                                                                   January 25, 2021         **MEMBER NY AND MA BARS ONLY
                                                                                            +MEMBER FL BAR ONLY
                                     STEPHEN R. DANEK
                                     MICHAEL A. INNES


         VIA ECF

         Hon. Renee Marie Bumb
         U.S. District Judge
         Mitchell H. Cohen Building & U.S. Courthouse
         4th & Cooper Streets
         Camden, New Jersey 07101

                                    Re:       Colby Restaurant Group, Inc., et al. v. Utica National Ins. Grp., et al.
                                              Civil Action No. 20-5927(RMB)(KMW)

         Dear Judge Bumb:

                 We represent Plaintiff in the above-captioned action. We wish to bring to the Court’s
         attention an opinion issued last week, Henderson Road Restaurant Systems, Inc. v. Zurich
         American Insurance Co., 2021 WL 168422 (N.D. Ohio Jan. 19, 2021).

               In Henderson Road, the court found that “direct physical loss of or damage to” property
         was ambiguous because it was subject to more than one reasonable interpretation. Id. at *10.

                       Based on this language, Plaintiffs argue that physical loss of the real property means
                       something different than damage to the real property, and this is a valid argument.
                       Otherwise, why would both phrases appear side-by-side separated by the
                       disjunctive conjunction “or”? Plaintiffs argue that they lost their real property when
                       the state governments ordered that the properties could no longer be used for their
                       intended purposes – as dine-in restaurants. The Policy’s language is susceptible to
                       this interpretation.

         Id. (emphasis in original) The court then dissected the insurer’s argument that “direct physical
         loss” required some damage to the property, in part noting that the cases that the insurer relied
         upon covered “direct physical loss to” property rather than “direct physical loss of or damage to”
         property, which provides different coverage. Id. at *10-12. As part of its analysis, the court
         observed “[i] a term is not defined in the policy, the Court must look to the plain meaning of the
         words, not persuasive authority from other courts.” Id. at *12. In the end, because the policy was
         ambiguous, it had to be construed liberally in the insured’s favor, and when so construed, there
  Case 1:20-cv-05927-RMB-KMW Document 30 Filed 01/25/21 Page 2 of 2 PageID: 1368


     Hon. Renee Marie Bumb
     January 25, 2021
     Page 2

     was coverage for the loss. Id. at *12.

             The Henderson Road court also rejected the insurer’s contention that the insured’s claim
     was barred by the virus exclusion in the policy. That exclusion excluded losses caused by “the
     presence, growth, proliferation, spread, or any activity of “microorganisms’”. Henderson Road,
     2020 WL 168422, at *3. The Henderson Road court found that this exclusion did not bar the
     insured’s claim, notwithstanding the anti-concurrent cause clause in the exclusion. The insured
     argued that the microorganism exclusion did not apply to their claim because their losses were
     caused by government closure orders, not the “presence, growth, proliferation, spread, or any
     activity of ‘microorganisms.’” Id. at *14. The court agreed.

             Here, Plaintiffs’ argument prevails because the Microorganism exclusion does not
             clearly exclude loss of property caused by a government closure. Plaintiffs’
             restaurants were not closed because there was an outbreak of COVID-19 at their
             properties; they were closed as a result of governmental orders. Because Zurich’s
             Microorganism exclusion did not identify the possibility that, even absent “the
             presence, growth, proliferation, spread, or any activity of “microorganisms”
             damaging the Plaintiffs’ properties, the Plaintiffs may be required to close their
             dine-in restaurants due to government orders responding to a public health crisis,
             the Microorganism Exclusion does not apply.

     Id. The court found that the anti-concurrent cause clause did not help the insurer because there
     had been no contamination of the insured’s premises by COVID-19 to contribute to the loss, a fact
     the insurer had stipulated to. Id. at 15.

             Thank you for your continued attention to this matter. If the Court has any questions, we
     are available at your convenience.

                                                Respectfully submitted,

                                             CARELLA, BYRNE, CECCHI,
                                          OLSTEIN, BRODY & AGNELLO, P.C.

                                                 /s/ Lindsey H. Taylor

                                                LINDSEY H. TAYLOR
     cc: All Counsel (via ECF)




C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                 A PROFESSIONAL CORPORATION
